Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 11, 2020

                                     No. 04-19-00576-CR

                                     George Oscar PENA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6904
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER
        On February 4, 2020, appellant filed a motion to recalculate the due date for filing
appellant’s brief, stating the reporter’s record on file in this court was not yet complete. On
February 19, 2020, the final outstanding volume of the reporter’s record was filed in this court
and notice of the filing was sent to all counsel of record. Accordingly, appellant’s motion is
DENIED AS MOOT. Appellant’s brief is due thirty (30) days from the date the final volume of
the reporter’s record was filed—March 20, 2020. See TEX. R. APP. P. 38.6(a).


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court